Name: 84/423/EEC: Commission Decision of 25 July 1984 on health protection measures in respect of Botswana
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade;  health;  tariff policy;  Africa
 Date Published: 1984-09-05

 Avis juridique important|31984D042384/423/EEC: Commission Decision of 25 July 1984 on health protection measures in respect of Botswana Official Journal L 237 , 05/09/1984 P. 0018 - 0023 Spanish special edition: Chapter 03 Volume 32 P. 0073 Portuguese special edition Chapter 03 Volume 32 P. 0073 *****COMMISSION DECISION of 25 July 1984 on health protection measures in respect of Botswana (84/423/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 15 thereof, Whereas Commission Decision 81/987/EEC (3) granted the Member States the option of authorizing imports into their territory, under certain conditions and from certain regions, of fresh meat from Botswana, taking into account, in particular, the existing health situation in that country and the measures taken by that country's authorities to combat foot-and-mouth disease and to avoid its spreading into other, unaffected regions; whereas Commission Decision 82/903/EEC (4) extended the disease-free area to include the sector of district Central bordered to the west by the Makoba fence, to the north by the Sese-Tlalemabele fence and the Serule-Zanzibar fence; Whereas the situation concerning foot-and-mouth disease in Botswana continues to improve, no outbreak of the disease having occurred since September 1980; whereas it is now possible to further extend the disease-free area by including a sector north of the Serule-Zanzibar fence known as control zone No 7; Whereas strict measures, in particular the prohibition of movements of livestock from the northern districts Ngamiland, Chobe, North-East and parts of Central to the disease-free districts Ghanzi, Kweneng, Kgatlend, South-East, Southern, Kgalagadi and parts of Central, are applied, except in the case of livestock for immediate slaughter; whereas the northern regions are clearly demarcated and separated from the disease-free areas; whereas measures are applied throughout the country to monitor the movements of livestock and to detect any outbreak of the disease; Whereas the central veterinary authorities of Botswana have confirmed that Botswana has remained free of foot-and-mouth disease since September 1980 and have undertaken to inform the Member States and the Commission of any new outbreak of foot-and-mouth disease therein; whereas during the period of production of meat for export to the Community and for seven days beforehand no cattle may be moved from northern Botswana to the remainder of the country; whereas the competent authority of Botswana has given an assurance that the Commission and the Member States will be informed before the commencement of slaughtering of cattle from northern Botswana; Whereas the veterinary authorities of Botswana have repeated their assurances concerning buffer zones, non-vaccination, control of movement and other measures; whereas the situation in Botswana will continue to be kept under review; Whereas Botswana may now be authorized to export under new conditions to the Community fresh meat and certain offal obtained from animals coming from regions which have been free of foot-and-mouth disease for a number of years; whereas the competent authorities of Botswana have given assurances that meat and offal intended for the Community will be produced, handled and stored entirely separately from meat and offal which do not fulfil the terms of this Decision; Whereas this Decision will be reviewed in the light of the developing animal health situation in Botswana, and in particular of the appearance of foot-and-mouth disease, of the vaccination policy employed, of the designation of buffer zones and of the designation of zones from which animals whose meat is intended for export to the Community are acceptable; Whereas the animal health requirements of Member States, pursuant to Article 16 of Directive 72/462/EEC relating to imports of meat and offal from Botswana, have not yet been laid down at Community level; whereas, pending the entry into force of such requirements, the Member States may continue to apply their national animal health rules on imports of fresh meat and offal from Botswana; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The prohibition provided for in Article 14 (2) of Directive 72/462/EEC shall not apply to the following districts of Botswana: - Ghanzi (with the exclusion of its north-west sector called Ghanzi-Farms), - Kweneng, - Kgatlend, - South-East, - Southern, - Kgalagadi, and - Central (only that sector which is bordered: - to the west by the Makoba fence and the railway line running northwards from Sese to the Zimbabwe border west of Plumtree, - to the north by the Sese-Tlalemabele fence and the Zimbabwe border). Article 2 1. If a Member State authorizes the importation into its own territory of fresh meat exclusively from deboned carcases of animals of the bovine species coming from the districts referred to in Article 1 and slaughtered in one of those districts, the following conditions shall apply: - the meat shall conform to the guarantees laid down in the animal health certificate in accordance with Annex A; the certificate shall accompany the meat during transport to the importing Member State, - the meat shall not enter the importing Member State's territory for at least 21 days from the date of slaughter, - the meat shall come from bovine animals coming from the districts mentioned in Article 1 and which have been slaughtered at least seven days after the completion of slaughter of cattle from northern Botswana and the cleaning and disinfection of the slaughterhouse at Lobatse. 2. If a Member State authorizes the importation into its own territory of offal of animals of the bovine species coming from the districts referred to in Article 1 and slaughtered in one of those districts, the following conditions shall apply: - the offal shall conform to the guarantees laid down in the animal health certificate in accordance with Annex B; the certificate shall accompany the offal during transport to the importing Member State, - the offal shall not enter the importing Member State's territory for at least 21 days from the date of slaughter, - the offal shall come from bovine animals coming from the districts mentioned in Article 1 and which have been slaughtered at least seven days after the completion of slaughter of cattle from northern Botswana and the cleaning and disinfection of the slaughterhouse at Lobatse. Article 3 Decision 81/987/EEC is hereby repealed. Article 4 This Decision is addressed to the Member States. Done at Brussels 25 July 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 361, 16. 12. 1981, p. 29. (4) OJ No L 381, 31. 12. 1982, p. 6. ANNEX A ANIMAL HEALTH CERTIFICATE for fresh meat (1) from de-boned carcases (2) of bovine animals from Botswana Reference number of the public health certificate: Ministry: Department: Reference: (Optional) I. Identification of meat Meat (3) of: (Animal species) Nature of cuts (4): Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address and veterinary approval number of the approved slaughterhouse: Address and veterinary approval number of the approved cutting plant: III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (5): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The fresh de-boned carcase meat described above: (a) originates from cattle which: - were born and reared in Botswana and which, in the preceding 12 months or since birth, have remained in one or more of the following districts: Ghanzi, with the exception of its north-western sector known as 'Ghanzi-Farms', Kweneng, Kgatlend, South-East, Southern, Kgalagadi and Central (only that sector which is bordered: - to the west by the Makoba fence and the railway line running northwards from Sese to the Zimbabwe border west of Plumtree, - to the north by the Sese-Tlalemabele fence and the Zimbabwe border), - bore, in accordance with the legal provisions, a mark indicating their region of origin, - had not been vaccinated against foot-and-mouth disease within the past 12 months, - on the way to the slaughterhouse and while awaiting slaughter therein did not come into contact with animals not satisfying the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of their meat to a Member State, and if they were conveyed by vehicle or container, the latter was cleaned and disinfected before loading, - when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter, which included examination of the mouth and feet, showed no symptom of foot-and-mouth disease, - were slaughtered during the period mentioned in the third indent of Article 2 (1) of Commission Decision 84/423/EEC (date of slaughter: ..................................); (b) was obtained in a slaughterhouse in which no case of foot-and-mouth disease has been detected for at least three months; (c) has been kept strictly separate from meat and offal not conforming to the requirements for export to a Member State laid down in the Decisions of the European Economic Community currently in force; (d) has had the major accessible lymphatic glands removed; (e) originates from carcases which were matured at an ambient temperature of more than +2 °C for at least 24 hours after slaughter and before de-boning. 2. During the period between arrival of the cattle at the slaughterhouse and completion of the packing of the meat of the same cattle for export to a Member State, in boxes or cartons, no animal or meat not conforming to the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of meat to a Member State (with the exception of meat packed in boxes or cartons and kept in special storage areas) was present in the slaughterhouse or cutting plant. Done at , on Seal (Signature of official veterinarian) (1) 'Fresh meat' means all parts of domestic bovine animals fit for human consumption which have not undergone any preserving process; however, chilled and frozen meat shall be considered to be fresh meat. (2) 'Carcase' means the whole body of a slaughtered animal after bleeding, evisceration, removal of the limbs at the carpus and tarsus, removal of the head, tail and mammary gland and in addition, in the case of bovine animals, after skinning. (3) Only fresh de-boned carcase meat of bovine animals from which the major accessible lymphatic glands have been removed is authorized for importation. (4) Fresh carcase meat is authorized for importation only if all bones have been removed. (5) For railway wagons or lorries, the vehicle registration number should be stated, for aircraft the flight number and for vessels the name. ANNEX B ANIMAL HEALTH CERTIFICATE for offal (1) of bovine animals from Botswana Reference number of the public health certificate: Ministry: Department: Reference: (Optional) I. Identification of offal Offal of bovine animals: Nature of offal (1): Nature of packaging: Number of packages: Net weight: II. Origin of offal Address and veterinary approval number of the approved slaughterhouse: Address and veterinary approval number of the approved cutting plant: III. Destination of offal The offal will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (2): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The offal described above: (a) originates from cattle which: - were born and reared in Botswana and which, in the preceding 12 months or since birth, have remained in one or more of the following districts: Ghanzi, with the exception of its north-western sector known as 'Ghanzi-Farms', Kweneng, Kgatlend, South-East, Southern, Kgalagadi and Central (only that sector which is bordered: - to the west by the Makoba fence and the railway line running nothwards from Sese to the Zimbabwe border west of Plumtree, - to the north by the Sese-Tlalemabele fence and the Zimbabwe border), - bore, in accordance with the legal provisions, a mark indicating their region of origin, - had not been vaccinated against foot-and-mouth disease within the past 12 months, - on the way to the slaughterhouse and while awaiting slaughter therein did not come into contact with animals not satisfying the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of their meat to a Member State, and if they were conveyed by vehicle or container, the latter was cleaned and disinfected before loading, - when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter, which included examination of the mouth and feet, showed no symptom of foot-and-mouth disease, - were slaughtered during the period mentioned in the third indent of Article 2 (2) of Commission Decision 84/423/EEC (date of slaughter: ..................................); (b) was obtained in a slaughterhouse in which no case of foot-and-mouth disease has been detected for at least three months; (c) has been kept strictly separate from meat and offal not conforming to the requirements for export to a Member State laid down in the Decisions of the European Economic Community currently in force; (d) has matured at an ambient temperature of more than +2 °C for at least three hours. 2. During the period between arrival of the cattle at the slaughterhouse and completion of the packing of the offal of the same cattle for export to a Member State, in boxes or cartons, no animal or meat or offal not conforming to the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of meat to a Member State (with the exception of meat packed in boxes or cartons and kept in special storage areas) was present in the slaughterhouse or cutting plant. Done at , on Seal (Signature of official veterinarian) (1) Only hearts and livers from which lymphatic glands, adhering connective tissue and fat have been completely removed and tongues without bone, cartilage and tonsils of bovine animals are authorized for importation. (2) For railway wagons or lorries, the vehicle registration number should be stated, for aircraft the flight number and for vessels the name.